DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to claim 10 in the response filed on 30 December 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 and 51-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Patent Application Publication WO 93/17729 to Charles E. Beuchat (Beuchat) in view of U.S. Patent 7,785,316 to Michael J. Claus et al. (Claus).
Regarding claim 10, Beuchat teaches a system for removing material from within an eye (pg. 1, lines 6-8), comprising:
a probe (12) having a distal tip insertable into the eye (12a), wherein the distal tip comprises an aspiration port (pg. 8, lines 13-17);
a pressure sensor (84); and
a console (16) coupled with the aspiration port along an aspiration pathway (Fig. 1, #12, 12a, CONSOLE shows the console coupled with the aspiration port in tip 12a and aspiration pathway 75), wherein the console comprises a processor (49) and a pump system (44, 46), comprising a first pump (44) and a second pump (46), the first pump for providing a base level aspiration flow by applying a base aspiration pressure differential (pg. 12, line 36-pg. 13, lines 2 describes the first pump 44 being used to draw down air from the 
wherein the processor (49) is configured to monitor a pressure differential of the second pump via the pressure sensor (pg. 13, lines 6-8 describes the advantage to using peristaltic pump 46 because it allows detection of occlusion breaks, which inherently means that the processor also detects occlusions; pg. 12, lines 20-23 describes the MPU 49 monitoring the transducer 84 to detect a drop in pressure, i.e. a negative pressure increase) and detect occlusion of the aspiration pathway by detecting an increase in the pressure differential of the second pump above the base aspiration pressure differential (pg. 12, lines 20-23 describes the MPU 49 as detecting an drop in pressure, which is also an increase in negative pressure; pg. 13, lines 2-8 describes using the detection of an increased drop in pressure to determine occlusion where the drop in pressure increases due to occlusion from the baseline aspiration pressure differential provided by the venturi pump 44 to the reservoirs 24, 26).

	Claus teaches upon detecting the increase in pressure differential of the second pump, the processor alters a continued operation of the first pump or the second pump (col. 7, lines 14-19 describes the sensed vacuum, i.e. pressure differential, reaching Max Vac 210 but exceeding occlusion threshold 208 and altering the operation of the pump; col. 6, lines 5-10 describe various ways of reducing the vacuum such as venting the vacuum, allowing air or fluid into the vacuum area, reversing pump flow, all of which are altered but continuous operation of the second pump, i.e. peristaltic pump).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Beuchat’s processor with Claus’ configuration detecting the increase in pressure differential of the second pump, the processor alters a continued operation of the first pump or the second pump to allow the user to utilize higher aspiration rates and vacuum levels without fear of dangerous fluidic surges (col. 11, lines 50-52) as taught by Claus.

	Regarding claims 12 and 13, Beuchat, as modified by Claus, teaches the system of claim 10, where Beuchat further teaches:
Claim 12: the probe comprises a vitrectomy probe (Beuchat pg. 8, line 17);
Claim 13: the first pump comprises a venturi pump (44; pg. 9, lines 36-37) and the second pump comprises a peristaltic pump (46).


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a phacoemulsification probe as in Claus in the system of Beuchat, as modified by Claus, to provide phacoemulsification for patient’s needing removal of cataractous lenses (col. 1, lines 32-42) as taught by Claus.

Regarding claim 51, Beuchat, as modified by Claus, teaches the system of claim 10, where Beuchat further teaches the detection of the increase in the pressure differential of the second pump (pg. 12, lines 20-23 describes the MPU 49 as detecting an drop in pressure, which is also an increase in negative pressure; pg. 13, lines 2-8 describes using the detection of an increased drop in pressure to determine occlusion where the drop in pressure increases due to occlusion from the baseline aspiration pressure differential provided by the venturi pump 44 to the reservoirs 24, 26) is facilitated by altering operation of a pressure-regulating system of the first pump (pg. 12, line 36-pg. 13, lines 6 describes altering operation of the pressure-regulating system of the first pump by switching off the first pump; pg. 13, lines 6-8 states that by switching off the first pump the second pump 46 is able to detect occlusion breaks).

Regarding claim 52, Beuchat, as modified by Claus, teaches the system of claim 10, and Beuchat further teaches the detection of the increase in the pressure differential of the second pump (pg. 12, lines 20-23 describes the MPU 49 as detecting an drop in 

Regarding claim 53, Beuchat, as modified by Claus, teaches the system of claim 10, where Beuchat further teaches the altered operation is a power down of the first pump or the second pump (pg. 12, line 36-pg. 13, lines 6 describes altering operation of the pressure-regulating system of the first pump by switching off the first pump).

Regarding claims 54 and 55, Beuchat, as modified by Claus, teaches the system of claim 10, but does not teach the processor configured to detect occlusion is configured to detect partial occlusion; and the processor configured to detect occlusion is configured to detect that the probe is not sufficiently occluded to provide ultrasonic energy to cataract tissue.
However, Claus further teaches:
Claim 54: the processor configured to detect occlusion is configured to detect partial occlusion (col. 9, lines 5-18 describes setting the occlusion threshold to include be complete, substantially complete, or partial occlusion);

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the system of Beuchat in view of Claus, to detect occlusion is configured to detect partial occlusion, and to detect that the probe is not sufficiently occluded to provide ultrasonic energy to cataract tissue as further taught by Claus, to allow the user to utilize higher aspiration rates and vacuum levels without fear of dangerous fluidic surges (col. 11, lines 50-52) as taught by Claus.
Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
Applicant’s argument that Claus suggests turning off a pump in response to detection of an increased pressure differential whereas Applicant does not simply turn off the pump and instead alters operation of the pump (Remarks pg. 7) is not persuasive. As shown above, Claus teaches multiple actions to reduce the vacuum upon detection of an increase pressure differential indicative .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/11/2021